Appeal (1) from an order of the Supreme Court (Bradley, J.), entered October 10, 1986 in Sullivan County, which, inter alia, granted plaintiffs motion for summary judgment, and (2) from the judgment entered thereon.
Order and judgment reversed, on the law, without costs, motion denied, cross motion granted and complaint dismissed, with leave to plaintiff serve an amended complaint within 20 days after service of a copy of the order to be entered upon this decision with notice of entry (see, Chrysler Capital Corp. v Hilltop Egg Farms, 129 AD2d 927 [decided herewith]). Mahoney, P. J., Kane, Weiss, Yesawich, Jr., and Levine, JJ., concur.